     Case 2:19-cv-00532-APG-DJA Document 52 Filed 05/15/20 Page 1 of 3



 1   MARK J. CONNOT (10010)
     COLLEEN E. MCCARTY (13186)
 2   LUCY C. CROW (15203)
     FOX ROTHSCHILD LLP
 3   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 4   (702) 262-6899 tel
     (702) 597-5503 fax
 5   mconnot@foxrothschild.com
     cmccarty@foxrothschild.com
 6   lcrow@foxrothschild.com

 7   COLIN D. DOUGHERTY (Pro Hac Vice)
     FOX ROTHSCHILD LLP
 8   10 Sentry Parkway, Suite 200
     P.O. Box 3001
 9   Blue Bell, Pennsylvania 19422
     (610) 397-6500 tel
10   (610) 397-0450 fax
     cdougherty@foxrothschild.com
11   Attorneys for Defendants Mid Valley Enterprises, LLC
     and Pahrump ICS LLC d/b/a Sheri’s Ranch
12
13
                                UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15
     KATHERINE SEARS and VIRGINIA                   Case No. 2:19-cv-00532-APG-DJA
16
     SEGANOS, individually, and on behalf of all
17   others similarly situated,                     STIPULATION TO EXTEND TIME FOR
                                                    DEFENDANTS TO FILE REPLY IN
18                        Plaintiffs,               SUPPORT OF DEFENDANTS’ MOTION
                  v.                                FOR INTERLOCUTORY APPEAL OF
19                                                  ORDER DENYING DISMISSAL OF
     MID VALLEY ENTERPRISES, LLC and                PLAINTIFFS’ FAIR LABOR STANDARDS
20
     PAHRUMP ICS LLC, doing business as             ACT COLLECTIVE ACTION [28 U.S.C. §
21   “SHERI’S RANCH,”                               1292(B)] (FIRST REQUEST)

22                        Defendants.                    ORDER                 (ECF No. 49)
23
24          WHEREAS, on April 29, 2020, Defendants MID VALLEY ENTERPRISES, LLC and

25   PAHRUMP ICS LLC, doing business as “SHERI’S RANCH” (“Defendants”) filed a Motion for

26   Interlocutory Appeal of Order Denying Dismissal of Plaintiffs’ Fair Labor Standards Act

27   Collective Action [28 U.S.C. §1292(b)] in the above action (the “Motion”). [ECF No. 42].

28

                                                   1
     Case 2:19-cv-00532-APG-DJA Document 52 Filed 05/15/20 Page 2 of 3



 1          WHEREAS, on May 13, 2020, Plaintiffs KATHERINE SEARS and VIRGINIA
 2   SEGANOS (“Plaintiffs”) filed their Response in Opposition to Defendants’ Motion. [ECF No.
 3   46].
 4          Pursuant to LR 7-2(b), Defendants currently have until May 20, 2020 to file their Reply in
 5   Support of the Motion for Interlocutory Appeal. However, due to complex issues of law involved
 6   in Defendants’ Motion, the parties have agreed to an eight-day extension to Defendants’ deadline
 7   to file their Reply in Support of the Motion.
 8                                            STIPULATION
 9          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs
10   and Defendants, through their respective undersigned counsel of record, that:
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                     2
     Case 2:19-cv-00532-APG-DJA Document 52 Filed 05/15/20 Page 3 of 3



 1          Defendants will have until May 28, 2020, an extension of eight (8) days, to file their Reply
 2   in Support of the Motion for Interlocutory Appeal.
 3          IT IS SO STIPULATED.
 4
      DATED: May 15, 2020                            DATED: May 15, 2020
 5
      FOX ROTHSCHILD LLP                             WOLF, RIFKIN, SHAPIRO,
 6                                                   SCHULMAN & RABKIN, LLP
 7                                                   /s/ Nicholas Conlon
      /s/ Mark J. Connot
      MARK J. CONNOT (10010)                         DON SPRINGMEYER (1021)
 8                                                   BRADLEY S. SCHRAGER (10217)
      COLLEEN E. MCCARTY (13186)
      LUCY C. CROW (15203)                           3556 E. Russell Road, Second Floor
 9                                                   Las Vegas, Nevada 89120
      1980 Festival Plaza Drive, #700
      Las Vegas, Nevada 89135                        (702) 341-5200/Fax: (702) 341-5300
10                                                   dspringmeyer@wrslawyers.com
      (702) 262-6899 tel
      (702) 597-5503 fax                             bschrager@wrslawyers.com
11
      mconnot@foxrothschild.com
      cmccarty@foxrothschild.com                     Local Counsel for Plaintiffs
12
      lcrow@foxrothschild.com
                                                     JASON T. BROWN (Pro Hac Vice)
13                                                   NICHOLAS CONLON (Pro Hac Vice)
      COLIN D. DOUGHERTY (Pro Hac Vice)
      FOX ROTHSCHILD LLP                             BROWN, LLC
14                                                   111 Town Square Place, Suite 400
      10 Sentry Parkway, Suite 200
      P.O. Box 3001                                  Jersey City, NJ 07310
15                                                   Phone: (201) 630-0000
      Blue Bell, Pennsylvania 19422
      (610) 397-6500 tel                             jtb@jtblawgroup.com
16                                                   nicholasconlon@jtblawgroup.com
      (610) 397-0450 fax
17    cdougherty@foxrothschild.com
                                                     Lead Counsel for Plaintiffs
18    Attorneys for Defendants Mid Valley
      Enterprises, LLC and Pahrump ICS
19    LLC d/b/a Sheri’s Ranch

20                                               ORDER

21          The Court having considered the foregoing stipulation of the Parties, and good cause

22   appearing, IT IS HEREBY ORDERED THAT:

23          Defendants will have until May 28, 2020, an extension of eight (8) days, to file their Reply

24   in Support of the Motion for Interlocutory Appeal.

25                5/15/2020
            DATED __________________

26                                                        US DISTRICT COURT JUDGE

27
28

                                                     3
     110537369
